Citation Nr: 0812061	
Decision Date: 04/11/08    Archive Date: 04/23/08

DOCKET NO.  05-09 058	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
Jackson, Mississippi


THE ISSUE

Entitlement to a disability rating in excess of 30 percent 
for traumatic retinopathy of the left eye, status-post 
cataract extraction and intraocular lens implant.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Mary C. Suffoletta, Counsel 




INTRODUCTION

The veteran served on active duty from June 1993 to January 
1997, plus 5 months 4 days of prior active service.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a May 2003 decision of the RO that denied a 
disability rating in excess of 30 percent for service-
connected traumatic retinopathy, status-post cataract 
extraction and intraocular lens implant.  The veteran timely 
appealed. 

A March 2008 brief by the veteran's representative could be 
construed as an application to reopen a claim of service 
connection for bilateral hearing loss (last denied in an 
April 2004 rating action and not timely appealed).  This 
matter is referred to the RO for appropriate action.  


FINDING OF FACT

The veteran's traumatic retinopathy of the left eye, status-
post cataract extraction and intraocular lens implant, has 
been manifested by blindness (only light perception in the 
left eye); the left eye has not been enucleated and he is not 
blind in the right eye.  


CONCLUSION OF LAW

The criteria for a disability rating in excess of 30 percent 
for traumatic retinopathy of the left eye, status-post 
cataract extraction and intraocular lens implant, are not 
met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.321, 4.1, 4.7, 4.20, 4.84a, Diagnostic Code 6070 
(2007).




REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2007).  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims (Court) held that 
proper notice should notify the veteran of:  (1) the evidence 
that is needed to substantiate the claim(s); (2) the 
evidence, if any, to be obtained by VA; (3) the evidence, if 
any, to be provided by the claimant; and (4) a request by VA 
that the claimant provide any evidence in the claimant's 
possession that pertains to the claim(s).
 
Through April 2003 and April 2005 letters, the RO notified 
the veteran of elements of service connection, the evidence 
needed to establish each element, and evidence of increased 
disability.  These documents served to provide notice of the 
information and evidence needed to substantiate the claim.

VA's letters notified the veteran of what evidence he was 
responsible for obtaining, and what evidence VA would 
undertake to obtain.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b).  VA informed him that it would make reasonable 
efforts to help him get evidence necessary to support his 
claim, particularly, medical records, if he gave VA enough 
information about such records so that VA could request them 
from the person or agency that had them.
 
The letters asked him if he had any additional evidence to 
submit, and thereby put him on notice to submit information 
or evidence in his possession. 

The veteran was not provided with notice of the type of 
evidence necessary to assign an effective date for an 
increased disability rating on appeal.  See Bernard v. Brown, 
4 Vet. App. 384, 394 (1993) (where the Board addresses a 
question that has not been addressed by the agency of 
original jurisdiction, the Board must consider whether the 
veteran has been prejudiced thereby). 

The Board also acknowledges that the letters sent to the 
veteran have not met the requirements of VCAA notice 
regarding an increased rating claim.  The letters are 
deficient as to both content and timing, and thus create a 
presumption of prejudice.  

In this case, the presumption has been overcome.  The veteran 
was provided with correspondence regarding what was needed to 
support his claim in April 2005.  Specifically, he was told 
to submit evidence of physical and clinical findings, results 
of laboratory tests, and individual statements from those 
with knowledge and/or personal observations who could 
describe the manner in which his disability had worsened.  
The July 2005 SSOC also listed each applicable diagnostic 
code and disability rating for impaired vision, which is 
based on objective testing and which the veteran reasonably 
could be expected to understand to support his claim.

In correspondence (his substantive appeal) submitted in 
March 2005, the veteran described the effects that legal 
blindness in his left eye and impaired depth perception were 
having on his current employment as a drafter.  The veteran 
previously reported that his employer provided him with a 30-
inch screen monitor.  The veteran has also been represented 
by a veterans' service organization throughout this appeal.  
Accordingly, any notice error is not prejudicial because the 
veteran has demonstrated actual knowledge of the information 
that is necessary to support the claim.  Hence, the notice 
deficiencies do not affect the essential fairness of the 
adjudication. 

There is no indication that any additional action is needed 
to comply with the duty to assist the veteran.  The RO has 
obtained copies of the veteran's service medical records and 
outpatient treatment records, and has arranged for the 
veteran to undergo VA examinations in connection with the 
claim on appeal, reports of which are of record.  The veteran 
has not identified, and the record does not otherwise 
indicate, any existing pertinent evidence that has not been 
obtained.

Given these facts, it appears that all available records have 
been obtained.

There is no further assistance that would be reasonably 
likely to assist the veteran in substantiating the claim.  
38 U.S.C.A. § 5103A(a)(2).

II.  Analysis

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  

When a question arises as to which of two ratings apply under 
a particular diagnostic code, the higher evaluation is 
assigned if the disability more closely approximates the 
criteria for the higher rating.  38 C.F.R. § 4.7.  

In view of the number of atypical instances it is not 
expected, especially with the more fully described grades of 
disabilities, that all cases will show all the findings 
specified.  Findings sufficiently characteristic to identify 
the disease and the disability therefrom, and above all, 
coordination of rating with impairment of function will, 
however, be expected in all instances.  38 C.F.R. § 4.21 
(2007).

After careful consideration of the evidence, any reasonable 
doubt remaining is resolved in favor of the veteran.  
38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 4.3 (2007).

The veteran's entire history is reviewed when making 
disability evaluations.  Schafrath v. Derwinski, 1 Vet. App. 
589 (1991); 38 C.F.R. 4.1.  Where entitlement to compensation 
already has been established and an increase in the 
disability rating is at issue, it is the present level of 
disability that is of primary concern.  Francisco v. Brown, 7 
Vet. App. 55, 58 (1994). 

Service connection has been established for traumatic 
retinopathy, status-post cataract extraction and intraocular 
lens implant.  The RO assigned a 30 percent disability rating 
under 38 C.F.R. § 4.84a, Diagnostic Codes 6027-6077, 
pertaining to cataract.  A hyphenated diagnostic code 
reflects a rating by analogy (see 38 C.F.R. §§ 4.20 and 
4.27).

Pursuant to Diagnostic Code 6027, post-operative cataract is 
rated under the provisions of 38 C.F.R. § 4.84a, Diagnostic 
Codes 6067 to 6079, for impairment of central visual acuity.

Visual acuity is rated based upon the best distant vision 
obtainable after correction by glasses, except in cases of 
keratoconus in which contact lenses are medically required. 
Also, if there exists a difference of more than 4 diopters of 
spherical correction between the two eyes, the best possible 
visual acuity of the poorer eye without glasses, or with a 
lens of not more than 4 diopters difference from that used 
with the better eye will be taken as the visual acuity of the 
poorer eye.  38 C.F.R. § 4.75.
 
Combined ratings for disabilities of the same eye should not 
exceed the amount for total loss of vision of that eye unless 
there is an enucleation or a serious cosmetic defect added to 
the total loss of vision.  38 C.F.R. § 4.80.  

Loss of use or blindness of one eye, having only light 
perception, exists when there is an inability to recognize 
test letters at 1 foot (.30 m.) and when further examination 
of the eyes reveals that perception of objects, hand 
movements or counting fingers cannot be accomplished at 3 
feet (.91 m.); with lesser extents of visions, particularly 
perception of objects, hand movements, or counting fingers at 
distances less than 3 feet (.91 m.), being considered of 
negligible utility.  38 C.F.R. § 4.79.  

Blindness in one eye, having only light perception, will be 
30 percent disabling if visual acuity in the other eye is 
20/40 or better.  Blindness in both eyes having only light 
perception warrants a 100 percent rating.  38 C.F.R. § 4.84a, 
Diagnostic Codes 6062 to 6070.

Where a veteran has suffered blindness in one eye as a result 
of service-connected disability and blindness in the other 
eye as a result of nonservice-connected disability not the 
result of the veteran's willful misconduct, the applicable 
rate of compensation as if the combination of disabilities 
were service-connected will be assigned.  38 U.S.C.A. § 1160 
(West 2002 & Supp. 2007).  

On VA examination in April 2003, the examiner noted that the 
veteran was legally blind in the left eye due to the 
traumatic retinopathy.  His best corrected vision was 20/20 
in the right eye.

In November 2004, the veteran complained of a drastic 
decrease in his right eye vision during the prior six months.  
Later that same month, the veteran underwent surgery for 
extraction of cataracts on his right eye.

During a VA examination in April 2005, the veteran complained 
of some blurred vision in his right eye for near and also at 
intermediate distance of approximately three feet.  He 
reported that he had not yet received his final glasses 
prescription.  Examination revealed the veteran's best 
corrected vision was 20/20 for the right eye, and without 
correction was 20/30.  Near vision without correction was 
20/400 and with correction was 20/25 for the right eye.  
Vision in the left eye was finger count a 1 foot; refraction 
did not improve.  The examiner noted that the veteran's 
cataract surgery on both eyes was well-healed.  The legal 
blindness of the left eye was permanent, and precluded 
significant diplopia.  The veteran's depth perception was 
monocular, which was not as good as binoculars depth 
perception.

The veteran clearly is not blind in the nonservice-connected 
eye.  Though he has only light perception in his service-
connected left eye, it has not been enucleated.  The Board 
finds that a disability rating in excess of 30 percent for 
traumatic retinopathy, status-post cataract extraction and 
intraocular lens implant, is not warranted.  See Table V, 38 
C.F.R. § 4.84a.

Although special monthly compensation has been awarded for 
blindness of one eye, having only light perception, there is 
no showing that the veteran's service-connected traumatic 
retinopathy, status-post cataract extraction and intraocular 
lens implant, has resulted in so exceptional or unusual a 
disability picture as to warrant the assignment of any higher 
evaluation on an extra-schedular basis.  See 38 C.F.R. 
§ 3.321(b)(1).  

In this regard, the Board notes that the veteran's disability 
has not been shown to markedly interfere with employment 
(i.e., beyond that contemplated in the assigned ratings), to 
warrant frequent periods of hospitalization, or to otherwise 
render impractical the application of the regular schedular 
standards.  The veteran has reported additional time lost 
from work and special accommodation by his employer, but the 
exhibited industrial impairment is contemplated by the 
relatively high schedular rating.  There is no evidence of 
recent hospitalizations.

In the absence of evidence of any of the factors outlined 
above, the criteria for referral for consideration of an 
extraschedular rating have not been met.  See Bagwell v. 
Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. 
App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).  

Thus, the weight of the evidence is against the grant of a 
disability rating in excess of 30 percent for service-
connected traumatic retinopathy, status-post cataract 
extraction and intraocular lens implant.  38 U.S.C.A. 
§ 5107(b); 38 C.F.R. §§ 4.7, 4.21 (2007).


ORDER

An increased rating for traumatic retinopathy of the left 
eye, status-post cataract extraction and intraocular lens 
implant, is denied.



____________________________________________
THOMAS J. DANNAHER
 Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


